DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
Claim 1 recited the limitation, “a first end to be received by one of said first through passageway and said second through passageway” which is vague and indefinite. It is unclear which passageways are receiving the first end. One person of ordinary skill within the art could interpret the limitation to be the first end received by one of either the first through passageway or the second through passageway, while another person of ordinary skill within the art could interpret the limitation to be the first end received by both first and second through passageways. 
The drawings show the through passageways are adjacent to one another in Fig. 3. Therefore, for the purposes of the examination the examiner will interpret the limitation to be a first end received by either the first or second through passageway. A suggestion to overcome this rejection would be to amend the claim to further clarify the stacked orientation of the blocks, as seen in Fig. 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scales; Donald F. et al. (US 4869018 A; hereinafter Scales) in view of Hauser; Ray L. (US 6810618 B1; hereinafter Hauser).
Regarding claims 1 and 16 Scales teaches:

    PNG
    media_image1.png
    388
    590
    media_image1.png
    Greyscale
A base comprising a plurality of blocks. (See Fig. 1 #26); (Column 2, lines 45-51) the members 26 are modular in construction and arranged so that they can be readily put together to form beds of a variety of shapes and sizes, e.g., hexagonal, L-shaped (such as shown in FIG. 1). The modular members 26 forming the beds can be stacked one on top of another to form increased height beds or for use on sloping ground.
At least some of said plurality of blocks each defining a first through passageway and a second through passageway. (See Fig. 2 #96, 64); (Column 5, lines 15-20)
A plurality of poles, each pole having a first end to be received by one of said first through passageway and said second through passageway. (See Fig. 1 #100); (Column 5, lines 15-20) The cylindrical recess 96 provides a gripping hole for supporting a pole 100 or standard of the auxiliary structure, e.g., plastic grow cover, trellis, etc., (not shown) therein.
A second end. (See Fig. 1); (Column 5, lines 15-20) The cylindrical recess 96 provides a gripping hole for supporting a pole 100 or standard of the auxiliary structure, e.g., plastic grow cover, trellis, etc., (not shown) therein.
A cover layer configured to extend from the base to the top, thereby covering a plant within said base. (Column 5, lines 15-20) The cylindrical recess 96 provides a gripping hole for supporting a pole 100 or standard of the auxiliary structure, e.g., plastic grow cover, trellis, etc., (not shown) therein.
Scales does not teach:
A top ring coupled to said second ends of said plurality of poles. 
A cover layer configured to extend from said base to said top ring, thereby covering a plant within said base.
Hauser teaches:

    PNG
    media_image2.png
    448
    613
    media_image2.png
    Greyscale
A top ring coupled to said second ends of said plurality of poles. (See Fig. 6 #14, 18); (Column 6, lines 35-41) A wheel-like upper Support 26 is then assembled by using the various 
A cover layer configured to extend from said base to said top ring, thereby covering a plant within said base. (See Fig. 6 #22); (Column 4, lines 25-30)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify Scales to incorporate the top ring framing of Hauser in order to gain the advantages of more easily installing and removing the cover while minimizing plant related damage (Column 1, lines 22-31). Furthermore, the claimed method steps have been anticipated in the normal operation of the device cited above.
Regarding claims 2 and 17 Scales, in view of Hauser, as shown above, discloses all of the limitations of claims 1 and 16 respectively. Scales does not explicitly teach. However, Scales further teaches:
Wherein said plurality of blocks comprises a plurality of cap blocks, a plurality of base blocks, and a plurality of medial blocks between said plurality of cap blocks and said plurality of base blocks. (See Fig. 1 #26); (Column 4, lines 55-60) two or more members 26 can be stacked one on top of another to form a multiple height bed.
The claimed method steps have been anticipated in the normal operation of the device cited above.
Regarding claims 3 and 18 Scales, in view of Hauser, as shown above, discloses all of the limitations of claim 2. Scales
A plurality of plug connectors carried within said first through passageway and said second through passageway of each cap block. (See Fig. 2 #66, 68); (Column 4, lines 0-5) A pair of resilient material, e.g., rubber, grommets 66 and 68 are provided to interconnect any two connector members 42 and 44 of adjacent elongated members 26 together.
The claimed method steps have been anticipated in the normal operation of the device cited above.
Regarding claim 7 Scales, in view of Hauser, as shown above, discloses all of the limitations of claim 2. Scales further teaches:
Wherein each base block comprises a first end and a second end opposing said first end defining an interlocking interface. (See Fig. 2 #26, 42, 44); (Column 3, lines 15-20) the means for effecting the releasable securement of 15 the enclosure forming members 26 to one another basically comprises connecting members 42 and 44 disposed at respective ends of each of the elongated enclosure members 26.
Regarding claim 8 Scales, in view of Hauser, as shown above, discloses all of the limitations of claim 1. Scales further teaches:
Wherein each of said first and second through passageways has an outer diameter, and an inner diameter less than the outer diameter. (See Fig. 5 #54, 64, 46, 90); (Column 4, lines 65-68)
Regarding claim 9 Scales, in view of Hauser, as shown above, discloses all of the limitations of claim 1. Scales further teaches:
Wherein each of said first and second through passageways has a longitudinal channel extending partially therein. (See Fig. 5 #64, 96); (Column 5, lines 44-53) the recess 96 in the top wall 30 of the upper connector 44 is approximately 21/32 inch (1.7 mm) in diameter by 2 inches (5.08 cm) deep and with the projecting fin-like recesses extending out to a maximum of 12 inch (3.2 cm) from the center of the recess 96. The depth of the recess 60 in the under sided wall 50 of the upper connector member 44 and in the recess 64 in the upper wall 54 of the lower connector member are 42 each 3/16 inch (0.48 cm) deep.
Regarding claim 20 Scales, in view of Hauser, as shown above, discloses all of the limitations of claim 17. Scales further teaches:
A plurality of connectors carried within said first through passageway and said second through passageway of each base, medial, and vertically coupling adjacent blocks. (See Fig. 2 #66, 68); (Column 4, lines 0-5) A pair of resilient material, e.g., rubber, grommets 66 and 68 are provided to interconnect any two connector members 42 and 44 of adjacent elongated members 26 together.
The claimed method steps have been anticipated in the normal operation of the device cited above.
Allowable Subject Matter
Claims 10-15 allowed.
Claims 4-6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Topping; Anthony (US 20130205663 A1) plug connectors with eyelets 
Paige, Sr.; Randall Lee (US 10798882 B2) tree and shrub protector

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644